Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 1 of 32 PageID: 1



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                    TRENTON DIVISION

RICHARD O’NEILL, on behalf of
himself and all others similarly situated,
                                                    Civil Action No.:
                Plaintiff,

v.                                                  Jury Trial Demanded

SOLCO HEALTHCARE U.S., LLC,                         Complaint-Class Action
and,

PRINSTON PHARMACEUTICAL,
INC.,

                Defendants.

                                CLASS ACTION COMPLAINT

        Plaintiff Richard O’Neill, on behalf of himself and all others similarly situated, brings

this action against Defendants Solco Healthcare U.S., LLC (“Solco”) and Prinston

Pharmaceutical, Inc. (“Prinston”) (collectively “Defendants”). Plaintiff alleges, with personal

knowledge as to his own actions, and on information and belief and the investigation of his

counsel as to the actions of others, as follows:

                                    NATURE OF THE CASE

1. This is a class action lawsuit regarding Defendants’ manufacturing and distribution of

     Valsartan generic prescription medications contaminated with N-nitrosodimethylamine

     (“NDMA”), a carcinogenic and liver-damaging impurity (“Valsartan” or “NDMA-containing

     medication”). In turn, Defendants sold this contaminated generic medication to Plaintiff and

     other similarly situated consumers.

2. Originally marketed under the brand name Diovan, Valsartan is a prescription medication

     mainly used for the treatment of high blood pressure and congestive heart failure. However,
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 2 of 32 PageID: 2



    due to manufacturing defects originating from overseas laboratories in China, certain generic

    formulations have become contaminated with NDMA.

3. NDMA is a semivolatile organic chemical. According to the U.S. Environmental Protection

    Agency, NDMA “is a member of N-ni-trosamines, a family of potent carcinogens.” While

    NDMA is not currently produced in the United States other than for research purposes, it was

    formerly used “in production of liquid rocket fuel,” among other uses. NDMA is listed as a

    “priority toxic pollutant” in federal regulations. See 40 CFR § 131.36. Exposure to NDMA,

    such as through the contaminated Valsartan medications, can cause liver damage and cancer

    in humans. NDMA is classified as a probable human carcinogen, and animal studies have

    shown that “exposure to NDMA has caused tumors primarily of the liver, respiratory tract,

    kidney and blood vessels.”

4. On July 13, 2018, the U.S. Food & Drug Administration (“FDA”) announced a voluntary

    recall of several brands of Valsartan, including those manufactured and distributed by

    Defendants Solco and Prinston. The recall was due to the presence of NDMA in the recalled

    products. The FDA’s notice states that “NDMA is classified as a probable human carcinogen

    (a substance that could cause cancer) based on results from laboratory tests. The presence of

    NDMA was unexpected and is thought to be related to changes in the way the active

    substance was manufactured.” The FDA is “investigating the levels of NDMA in the recalled

    products, assessing the possible effect on patients who have been taking them and

    [determining] what measures can be taken to reduce or eliminate the impurity from future

    batches produced by the company.”

5. Generic drugs reach the market when the brand-name version of the drug comes off patent,

    and other competitors are able to seek approval for, market, and sell bioequivalent versions



                                                2

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 3 of 32 PageID: 3



    of the brand-name drug. These generic equivalents are supposed to be of equal quality and

    equal safety. Defendant Solco, who is in the business of marketing and distributing generic

    pharmaceuticals, explains on its website:

         Generic pharmaceuticals are identical (bioequivalent) to the branded
         medications with regard to:

         • Intended use
         • Effectiveness
         • Dosage form
         • Strength
         • Safety
         • Route of administration
         • Quality

         Defendant Solco’s website further explains:

         Our products are manufactured in state-of-the-art GMP facilities in China
         using the highest quality assurance standards that meet the FDA regulatory
         requirements. Solco is a fully owned subsidiary of Prinston Pharmaceutical, Inc.
         and Zhejiang Huahai Pharmaceutical, leaders in drug development and
         manufacturing of active pharmaceutical ingredients (API) and finished dosage
         products. Together we strive to offer greater access to affordable medications that
         you can trust.

6. However, each of these representations and warranties made by Solco are false. To the

    contrary, Solco’s NDMA-containing medications are neither safe nor of “high quality.” In

    fact, the European Medicines Agency explained that “NDMA is an unexpected impurity that

    was not detected by routine tests carried out by [Solco and Prinston’s parent company in

    China,] Zhejiang Huahai,” and that the change in the manufacturing process which led to the

    impurity was introduced in 2012 and is “believed to have produced NDMA as a side

    product.” As such, this contamination has likely existed for approximately six years without

    being detected.

7. At all times during the period alleged herein, Defendants represented and warranted to

    consumers that their generic Valsartan products were therapeutically equivalent to and

                                                 3

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 4 of 32 PageID: 4



    otherwise the same as brand DIOVAN®, were otherwise fit for their ordinary uses, and were

    otherwise manufactured and distributed in accordance with applicable laws and regulations.

8. However, for years, Defendants willfully ignored warnings signs regarding the operating

    standards at the Zhejiang Huahai Pharmaceuticals (“ZHP”) manufacturing plant in China,

    and continued to allow ZHP to manufacture their Valsartan products for sale to consumers in

    the United States even after Defendants knew or should have known that their Valsartan

    products manufactured by ZHP contained or likely contained NDMA and/or other impurities.

9. These adulterated Valsartan drugs were introduced into the American market at least as far

    back as 2015 for Defendants to profit from their sale to American consumers, such as

    Plaintiff and Class Members. However, evidence now suggests that the contamination dates

    back at least as far as 2012. Plaintiff and Class Members paid for all or part of their Valsartan

    prescriptions that were illegally introduced into the market by Defendants and which were

    not fit for their ordinary use. Defendants have been unjustly enriched through the sale of

    these adulterated drugs since at least 2012. Defendants’ conduct also constitutes actionable

    common law fraud, consumer fraud, and other violations of state law.

10. Plaintiff and the Class were injured to the extent of the full purchase price of their NDMA-

    containing medications. These medications are worthless, as they are contaminated with

    carcinogenic and harmful NDMA, and are not fit for human consumption. Indeed, Plaintiff

    and the Class have been instructed to immediately stop using the medication, and have turned

    in their remaining medication for another, non-contaminated brand. Plaintiff and the Class

    are further entitled to statutory damages, damages for the injury sustained in consuming high

    levels of acutely-toxic NDMA, and for damages related to Defendants’ conduct.




                                                 4

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 5 of 32 PageID: 5



11. Plaintiff brings this action on behalf of the Class to recover damages and restitution for: (i)

    breach of express warranty pursuant to N.J.S.A. § 12A:2-313, (ii) breach of the implied

    warranty of merchantability pursuant to N.J.S.A. § 12A:2-314, (iii) violation of New Jersey’s

    Consumer Fraud Act, N.J.S.A. §§ 56:8-1 et seq., and, in the alternative, (iv) violation of each

    state’s consumer protection law.

                                  JURISDICTION AND VENUE

12. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A), as

    modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

    as defined below (the “Class”), is a citizen of a different state than the states in which the

    Defendants are citizens, there are more than 100 members of the Class, and the aggregate

    amount in controversy exceeds $5,000,000, exclusive of interest and costs.

13. This Court has personal jurisdiction over Defendants because Defendants have sufficient

    minimum contacts in New Jersey, and otherwise conduct business within New Jersey

    through their business activities.

14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the acts and

    transactions giving rise to this action occurred in this Judicial District, Plaintiffs reside in this

    Judicial District, and because Defendants (a) have conducted business in this Judicial District

    and have intentionally availed themselves of the laws and markets within this District

    through the promotion, marketing, distribution, and sale of contaminated Valsartan

    medications in this District; (b) conduct substantial business in this District; and (c) are

    subject to personal jurisdiction in this District.




                                                   5

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 6 of 32 PageID: 6



                                            PARTIES

15. Plaintiff Richard O’Neill is a citizen of the State of Kansas, who resides in Johnson County,

    Kansas. During all relevant time periods, O’Neill was prescribed, purchased and consumed

    NDMA-containing medication. O’Neill purchased the Valsartan medication from a pharmacy

    located in Johnson County, Kansas.

16. Defendant Solco Healthcare U.S., LLC (“Solco”) is a limited liability company organized

    under the laws of the State of Delaware and maintains its principal place of business at 2002

    Eastpark Boulevard, Suite A, Cranbury, New Jersey 08512. Defendant Solco conducts

    substantial business in the State of New Jersey. Defendant Solco boasts on its website that it

    “is an industry leader in marketing and distributing generic pharmaceuticals,” and that it

    “currently markets 38 products,” which “are manufactured in state-of-the-art GMP facilities

    in China using the highest quality assurance standards that meet the FDA regulatory

    requirements.” Defendant Solco’s website further states that it is “a fully owned subsidiary of

    Prinston Pharmaceutical, Inc. and Zhejiang Huahai Pharmaceutical, leaders in drug

    development and manufacturing of active pharmaceutical ingredients (API) and finished

    dosage products …. Together we strive to offer greater access to affordable medications that

    you can trust.”

17. Defendant Prinston Pharmaceutical, Inc. (“Prinston”) is a corporation incorporated under the

    laws of the State of Delaware, and maintains its principal place of business at 2002 Eastpark

    Boulevard, Cranbury, New Jersey 08512. Defendant Prinston conducts substantial business

    in the State of New Jersey. Defendant Prinston explains on its website that “[Defendant]

    Solco Healthcare U.S. is the U.S. sales and marketing division of Prinston Pharmaceutical

    Inc.”



                                                 6

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 7 of 32 PageID: 7




                                 GENERAL ALLEGATIONS

    A. Valsartan Background

18. Valsartan is a potent, orally active nonpeptide tetrazole derivative which cases a reduction in

    blood pressure, and is used in the treatment of hypertension, heart failure, and post-

    myocardial infarction.

19. Valsartan is the generic version of the registered listed drug (“RLD”) DIOVAN®

    (“Diovan”), which was marked in tablet form by Novartis AG (“Novartis”) beginning in July

    2001upon approval by the U.S. Food and Drug Administration (“FDA”).

20. Diovan was an immensely popular drug. Globally, Diovan generated $5.6 billion in sales in

    2011 according to Novartis’s Form 20-F for that year, of which $2.33 billion was from the

    United States.

21. Diovan’s FDA-approved label specifies its active and inactive ingredients. NDMA is not an

    FDA-approved ingredient of Diovan. Nor is NDMA an FDA-approved ingredient of any

    generic Valsartan product.

22. Although Novartis’s Diovan patents expired in September 2012, Novartis was spared generic

    competition until approximately June 2014 because Ranbaxy Pharmaceuticals (the generic

    exclusivity holder) was unable to achieve FDA approval for its generic Diovan, thus

    effectively preventing other generic competition under the Hatch-Waxman Act, until

    Ranbaxy achieved FDA approval and began to market its generic product.

    B. The Generic Drug Approval Framework

23. The Drug Price Competition and Patent Term Restoration Act of 1984 – more commonly

    referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).



                                                7

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 8 of 32 PageID: 8



24. Brand drug companies submitting a New Drug Application (“NDA”) are required to

    demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355

    et seq.

25. By contrast, generic drug companies submit an Abbreviated New Drug Application

    (“ANDA”). Instead of demonstrating clinical safety and efficacy, generic drug companies

    need only demonstrate bioequivalence to the brand or reference listed drug (“RLD”).

    Bioequivalence is the “absence of significant difference” in the pharmacokinetic profiles of

    two pharmaceutical products. 21 C.F.R. § 320.1(e).

26. The bioequivalence basis for ANDA approval is premised on the generally accepted

    proposition that equivalence of pharmacokinetic profiles of two drug products is accepted as

    evidence of therapeutic equivalence. In other words, if (1) the RLD is proven to be safe and

    effective for the approved indication through well-designed clinical studies accepted by the

    FDA, and (2) the generic company has shown that its ANDA product is bioequivalent to the

    RLD, then (3) the generic ANDA product must be safe and effective for the same approved

    indication as the RLD.

27. In other words, generic drug manufacturers have an ongoing federal duty of sameness in their

    products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the following things

    as relevant to this case: the active ingredient(s) are the same as the RLD, § 355(j)(2)(A)(ii);

    and, that the generic drug is “bioequivalent” to the RLD and “can be expected to have the

    same therapeutic effect,” id. at (A)(iv). A generic manufacturer (like a brand manufacturer)

    must also make “a full statement of the composition of such drug” to the FDA. Id. at (A)(vi);

    see also § 355(b)(1)(C).




                                                 8

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 9 of 32 PageID: 9



28. And finally, a generic manufacturer must also submit information to show that the “labeling

    proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21 U.S.C. §

    355(j)(2)(A)(v).

29. Upon granting final approval for a generic drug, the FDA will typically state the generic drug

    is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs as “A/B

    rated” to the RLD branded drug. Pharmacists, physicians, and patients can fully expect such

    generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

    expressly warrant as much through the inclusion of the same labeling as the RLD delivered

    to consumers in each and every prescription of it generic products.

30. According to the FDA, there are fifteen Abbreviated New Drug Applications (“ANDAs”)

    approved for generic Diovan, i.e., Valsartan.

    C. Background on Current Good Manufacturing Practices (“cGMPs”)

31. Under federal law, pharmaceutical drugs must be manufactured in accordance with “current

    Good Manufacturing Practices” (“cGMPs”) to assure they meet safety, quality, purity,

    identity, and strength standards. See 21 U.S.C. § 351(a)(2)(B).

32. The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These detailed

    regulations set forth minimum standards regarding: organization and personnel (Subpart B);

    buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug

    product containers and closures (Subpart E); production and process controls (Subpart F);

    packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory

    controls (Subpart I); records and reports (Subpart J); and returned and salvaged drug products

    (Subpart K). The FDA has worldwide jurisdiction to enforce these regulations if the facility

    is making drugs intended to be distributed in the United States.



                                                 9

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 10 of 32 PageID: 10



33. Any drug not manufactured in accordance with cGMPs is deemed “adulterated” and may not

    be distributed or sold in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B). Drugs are

    deemed to be adulterated if the manufacturer fails to comply with cGMPs to assure the

    drugs’ safety, quality, purity, identity, and strength and/or if they are contaminated. See 21

    U.S.C. § 351(a)(2)(A), (B). Federal law prohibits a manufacturer from directly or indirectly

    causing adulterated drugs to be introduced or delivered for introduction into interstate

    commerce. See id. § 331(a). States have enacting laws adopting or mirroring these federal

    standards.

34. Per federal law, cGMPs include “the implementation of oversight and controls over the

    manufacture of drugs to ensure quality, including managing the risk of and establishing the

    safety of raw materials, materials used in the manufacturing of drugs, and finished drug

    products.” U.S.C. § 351(j). Accordingly, it is a cGMPs violation for a manufacturer to

    contract out prescription drug manufacturing without sufficiently ensuring continuing quality

    of the subcontractors’ operations.

35. Indeed FDA regulations require a “quality control unit” to independently test drug product

    manufactured by another company on contract:

         (a) There shall be a quality control unit that shall have the responsibility and
         authority to approve or reject all components, drug product containers, closures,
         in-process materials, packaging material, labeling, and drug products, and the
         authority to review production records to assure that no errors have occurred or, if
         errors have occurred, that they have been fully investigated. The quality control
         unit shall be responsible for approving or rejecting drug products manufactured,
         processed, packed, or held under contract by another company.

         21 C.F.R. § 211.22(a).

    D. The Zhejian Huahai Pharmaceuticals(“ZHP”) Manufacturing Facilities




                                                 10

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 11 of 32 PageID: 11



36. Zhejiang Huahai Pharmaceuticals (“ZHP”) is a subsidiary of Huahai Pharmaceutical, which

    is also the corporate parent of Defendants Prinston, Huahai US, and Solco. ZHP has Active

    Pharmaceutical Ingredient (“API”) manufacturing facilities is located in Linhai City,

    Zhejiang Province, China. According to ZHP’s website, ZHP was one of the first Chinese

    companies approved to sell generic drugs in the United States, and it remains one of China’s

    largest exporters of pharmaceuticals to the United States and European Union.

37. ZHP serves as a contract manufacturer of Defendants’ Valsartan products (including

    Defendant Teva’s Valsartan products), and Defendants thus have a quality assurance

    obligation with respect to ZHP’s processes and finished products as set forth above pursuant

    to federal law.

38. ZHP has a history of deviations from FDA’s cGMP standards that began almost as soon as

    ZHP was approved to export pharmaceuticals to the United States.

39. On or about March 27-30, 2007, the FDA inspected ZHP’s Linhai City facilities. That

    inspection revealed “deviations from current good manufacturing processes (CGMP)” at the

    facility. Those deviations supposedly were later corrected by ZHP. The results of the

    inspection and the steps purportedly taken subsequent to it were not made fully available to

    the public.

40. On May 15-19, 2017, FDA again inspected ZHP’s Linhai City facilities. That inspection

    resulted the FDA’s finding that ZHP repeatedly re-tested out of specification (“OOS”)

    samples until obtaining a desirable result. This practice allegedly dated back to at least

    September 2016 per the FDA’s letter at the time. The May 2017 inspection also resulted in

    FDA’s finding that “impurities occurring during analytical testing are not consistently

    documented/quantitated[.]” These findings were not made fully available to the public.



                                               11

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 12 of 32 PageID: 12



41. Furthermore, for OOS sampling results, ZHP routinely invalidated these results without

    conducting any kind of scientific investigation into the reasons behind the OOS sample

    result. In fact, in one documented instance, the OOS result was attributed to “pollution” in

    the environment surrounding the facility. These are disturbing signs of systematic data

    manipulation designed to intentionally conceal and recklessly disregard the presence of

    harmful impurities such as NDMA.

42. The May 2017 inspection also found that ZHP’s “facilities and equipment [were] not

    maintained to ensure [the] quality of drug product” manufactured at the facility. These issues

    included the FDA’s finding that: equipment that was rusting and rust was being deposited

    into drug product; equipment was shedding cracking paint into drug product; there was an

    accumulation of white particulate matter; and black metallic particles found in API batches.

    E. Defendants Were Aware of Potential NDMA Contamination As Early As 2012

43. Upon information and belief, ZHP changed its Valsartan manufacturing processes in or about

    2012, if not earlier.

44. According to the European Medicines Agency (“EMA”) – which has similar jurisdiction to

    that of the FDA – “NDMA was an unexpected impurity believed to have formed as a side

    product after Zhejiang Huahai introduced changes to its manufacturing process in 2012.”

45. NDMA is yellow, oily liquid with a faint, characteristic odor and a sweet taste, and is often

    produced as a by-product of industrial manufacturing processes.

46. The World Health Organization’s (“WHO”) International Agency for Research on Cancer

    (“IARC”) classifies NDMA as one of sixty-six (66) agents that are “probably carcinogenic to

    humans” (Classification 2A).




                                               12

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 13 of 32 PageID: 13



47. The U.S. Environmental Protection Agency has likewise classified NDMA as a probable

    human carcinogen by giving it a “B2” rating, meaning that it is “probably carcinogenic to

    humans” with little or no human data.

48. Anecdotally, NDMA has also been used in intentional poisonings.

49. NDMA is not an FDA-approved ingredient for branded Diovan or generic Valsartan. None of

    Defendants’ Valsartan products identifies NDMA as an ingredient on the products’ labels or

    elsewhere.

50. If Defendants had not routinely disregarded the FDA’s cGMPs and deliberately manipulated

    and disregarded sampling data suggestive of impurities, or had fulfilled their quality

    assurance obligations, Defendants would have found the NDMA contamination almost

    immediately.

51. 21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of in-process

    materials and drug products[.]” Subsection (c) states the following:

         In-process materials shall be tested for identity, strength, quality, and purity as
         appropriate, and approved or rejected by the quality control unit, during the
         production process, e.g., at commencement or completion of significant phases or
         after storage for long periods.

         21 C.F.R. § 211.110(c).

52. And as reproduced above, Defendants’ own quality control unit are and were responsible for

    approving or rejecting drug products manufactured, processed, packed, or held under contract

    by ZHP.

53. If these sampling-related and quality-control-related cGMPs were properly observed by

    Defendants and ZHP, the NDMA contamination in Defendants’ Valsartan products would

    have been discovered in 2012. Defendants were thus on (at minimum) constructive notice

    that their Valsartan products were adulterated as early as 2012.

                                                 13

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 14 of 32 PageID: 14



54. As alleged above, FDA investigators visited ZHP’s facilities in May 2017. In the words of

    FDA inspectors, ZHP “invalidat[ed] [OOS] results [without] scientific justification” and did

    not implement “appropriate controls … to ensure the integrity of analytical testing” and

    routinely disregarded sampling anomalies suggestive of impurities.

55. These discoveries by the FDA’s investigators suggest that ZHP and Defendants were

    specifically aware of impurities in the drugs being manufactured by ZHP, including

    specifically contamination of Defendants’ Valsartan with NDMA. The efforts to manipulate

    data constituted an explicit effort to conceal and destroy evidence and to willfully and

    recklessly introduce adulterated Valsartan into the U.S. market.

56. Defendants were also specifically aware of the manufacturing issues at ZHP based on

    Defendants’ awareness of cGMP violations as early as 2012 based on their own monitoring

    of ZHP and of the Valsartan products being manufactured at ZHP, and based on the FDA’s

    inspections of ZHP’s facilities in March 2007 and May 2017.

57. Indeed, Defendant Solco and ZHP (as well as Huahai US) are owned by the same corporate

    parent, Huahai Pharmaceutical, and Solco was specifically aware should be imputed with

    actual knowledge of ZHP’s willful deviations from cGMPs. Solco and Huahai US have

    offices in the same office building in Cranbury, New Jersey.

58. And yet, Defendants knowingly, recklessly, and/or negligently introduced adulterated

    Valsartan into the U.S. market that was contaminated with NDMA. Defendants failed to

    recall their generic Valsartan products because they feared permanently ceding market share

    to competitors. And, upon information and belief, Defendants issued the “voluntary” recall of

    their Valsartan products only after the FDA had threatened an involuntary recall.

    F. FDA Announces Voluntary Recall of Defendants’ Adulterated Valsartan



                                                14

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 15 of 32 PageID: 15



59. On or about July 13, 2018, the FDA announced voluntary recalls by Defendants and other

    manufacturers for their Valsartan products manufactured by ZHP. The recall is for products

    distributed as early as October 2015. However, as alleged above, it is likely that Defendants’

    Valsartan manufactured 2012 and beyond was also contaminated with NDMA.

60. On or about July 27, 2018, the FDA announced expanded recalls of additional Valsartan

    products manufactured by Defendants and non-parties, and re-packaged by third parties.

61. As stated in the FDA’s July 13, 2018 statement:

         The U.S. Food and Drug Administration is alerting health care professionals and
         patients of a voluntary recall of several drug products containing the active
         ingredient valsartan, used to treat high blood pressure and heart failure. This recall
         is due to an impurity, N-nitrosodimethylamine (NDMA), which was found in the
         recalled products. However, not all products containing valsartan are being
         recalled. NDMA is classified as a probable human carcinogen (a substance that
         could cause cancer) based on results from laboratory tests. The presence of
         NDMA was unexpected and is thought to be related to changes in the way the
         active substance was manufactured.

    G. Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers

         Regarding Their Generic Valsartan Products

62. Each Defendant made and breached express and implied warranties and also made

    affirmative misrepresentations and omissions to consumers about their adulterated Valsartan

    products.

63. The FDA maintains a list of “Approved Drug Products with Therapeutic Equivalence

    Evaluations” commonly referred to as the Orange Book. The Orange Book is a public

    document; Defendants sought and received the inclusion of their products in the Orange

    Book upon approval of their Valsartan ANDAs. In securing FDA approval to market generic

    Valsartan in the United States as an Orange Book-listed therapeutic equivalent to Diovan,




                                                  15

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 16 of 32 PageID: 16



    Defendants were required to demonstrate that their generic Valsartan products were

    bioequivalent to brand Diovan.

64. Therapeutic equivalence for purposes of generic substitution is a continuing obligation on the

    part of the manufacturer. For example, according to the FDA’s Orange Book, therapeutic

    equivalence depends in part on the manufacturer’s continued compliance with cGMPs.

65. By introducing their respective Valsartan products into the United States market under the

    name “Valsartan” as a therapeutic equivalent to Diovan and with the FDA-approved label

    that is the same as that of Diovan, Defendants represent and warrant to end users that their

    products are in fact the same as and are therapeutically interchangeable with Diovan.

66. Furthermore, Defendant Solco states on its “About Solco” page of its website that “[b]y

    using the same active ingredients, [Solco] produce[s] products which are identical

    (equivalent) to the branded medication.”

67. On the “Drug Safety” page of Solco’s website, Solco states that “Solco Healthcare is

    committed in providing … its patients with high quality, FDA-approved generic

    medications.”

68. Defendant Solco lists its Valsartan products on its website with the statement that the

    “Reference Listed Drug” is “Diovan®” along with a link to download Solco’s Valsartan

    Prescribing Information. Clicking the “Prescribing Information” link loads a .pdf of the

    Prescribing        Information        with         a        Solco        URL            address

    (http://www.solcohealthcare.com/uploads/product/info/valsartan-pi-

    artwork_170524_141555.pdf).

69. Each Defendant’s Valsartan product is accompanied by an FDA-approved label. By

    presenting consumers with an FDA-approved Valsartan label, Defendants, as generic



                                                 16

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 17 of 32 PageID: 17



    manufacturers of Valsartan, made representations and express or implied warranties to

    consumers of the “sameness” of their products to Diovan, and that their products were

    consistent with the safety, quality, purity, identity, and strength characteristics reflected in the

    FDA-approved labels and/or were not adulterated.

70. In addition, on information and belief, each Defendant affirmatively misrepresented and

    warranted to consumers through their websites, brochures, and other marketing or

    informational materials that their Valsartan product complied with cGMPs and did not

    contain (or were not likely to contain) any ingredients besides those identified on the

    products’ FDA-approved labels.

71. The presence of NDMA in Defendants’ Valsartan: (1) renders Defendants’ Valsartan

    products non-bioequivalent (i.e., not the same) to Diovan and thus non-therapeutically

    interchangeable with Diovan, thus breaching Defendants’ express warranties of sameness;

    (2) was the result gross deviations from cGMPs thus rendering Defendants’ Valsartan

    products non-therapeutically equivalent to Diovan, thus breaching Defendants’ express

    warranties of sameness; and (3) results in Defendants’ Valsartan containing an ingredient that

    is not also contained in Diovan, also breaching Defendants’ express warranty of sameness

    (and express warranty that the products contained the ingredients listed on each Defendant’s

    FDA-approved label). Each Defendant willfully, recklessly, and/or negligently failed to

    ensure their Valsartan products’ labels and other advertising or marketing statements

    accurately conveyed information about their products.

72. At all relevant times, Defendants have also impliedly warranted that their Valsartan products

    are fit for their ordinary purposes. Naturally, due to its status as a probable human carcinogen

    as listed by both the IARC and the U.S. EPA, NDMA is not an FDA-approved ingredient in



                                                  17

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 18 of 32 PageID: 18



    Valsartan. The presence of NDMA in Defendants’ Valsartan means that Defendants have

    violated implied warranties to Plaintiff and Class Members. The presence of NDMA in

    Defendants’ Valsartan results in Defendants’ Valsartan products being non-merchantable and

    not fit for its ordinary purposes (i.e., as a therapeutically interchangeable generic version of

    Diovan), breaching Defendants’ implied warranty of merchantability and/or fitness for

    ordinary purposes. were merchantable and/or fit for their ordinary purposes.

73. For these and other reasons, Defendants’ Valsartan is therefore adulterated it was illegal for

    Defendants’ to have introduced such Valsartan in the United States. See 21 U.S.C. §§ 331(a),

    351(a)(2)(B).

74. Adulterated Valsartan is essentially worthless. No consumer would purchase an adulterated

    Valsartan product or is even allowed to purchase adulterated Valsartan product because it

    was illegally introduced into the United States. This is especially so given that alternative,

    non-adulterated Valsartan products or competing medications with the same approved

    indications were available from other manufacturers.

    H. New Revelations Continue to Unfold About Other Manufacturing Plants

75. The recall of Defendants’ Valsartan products is only the tip of the iceberg. Just two weeks

    after the FDA’s initial recall announcement, the FDA issued another announcement

    expanding the recall to other Valsartan product manufactured at another plant in India, and

    by other non-parties. See supra n.4. On August 20, 2018 the FDA announced that it was

    going to test all Valsartan products for NDMA. Because of Defendants’ and non-parties’

    ongoing fraud and deception, the full scope of Defendants’ and non-parties’ unlawful

    conduct is not yet known.

    I. Fraudulent Concealment and Tolling



                                                18

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 19 of 32 PageID: 19



76. Plaintiff’s and the Class Members’ causes of action accrued on the date the FDA announced

    the recall of Defendants’ generic Valsartan products.

77. Alternatively, any statute of limitation period is equitably tolled based on the Defendants’

    fraudulent concealment of material facts. Defendants each affirmatively concealed from

    Plaintiff and other Class Members their wrongful conduct. Each Defendant affirmatively

    strove to avoid disclosing their knowledge of ZHP’s cGMP violations with respect to

    Valsartan, and of the fact that their Valsartan products were adulterated and contaminated

    with NMDA, and were not the same as brand Diovan.

78. For instance, no Defendant revealed to the public that their Valsartan product contained

    NDMA or was otherwise adulterated or non-therapeutically equivalent to Diovan until the

    FDA’s recall announcement in July 2018. The inspection report which preceded the recall

    announcement was heavily redacted (including the names of the drugs affected by ZHP’s

    cGMP violations), and prior inspection reports or warnings were not fully available to the

    public, if at all.

79. Each Defendant continued to represent and warrant that their generic Valsartan products

    were the same as and therapeutically interchangeable with Diovan.

80. For instance, Huahai US publicly announced on its website that, contrary to the FDA’s

    pronouncements, that no impurity was discovered until June 2018.

81. Because of this, Plaintiff and other Class Members did not discover, nor could they discover

    through exercise of reasonable diligence, each Defendant’s deceptive, fraudulent, and

    unlawful conduct alleged herein. Defendants’ false and misleading explanations, or

    obfuscations, lulled Plaintiff and Class Members into believing that the prices paid for




                                               19

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 20 of 32 PageID: 20



    Valsartan were appropriate for what they believed to be non-adulterated drugs despite their

    exercise of reasonable and ordinary diligence.

82. As a result of each Defendant’s affirmative and other acts of concealment, any applicable

    statute of limitations affecting the rights of Plaintiff and other Class Members has been

    tolled. Plaintiff and/or other Class Members exercised reasonable diligence by among other

    things promptly investigating and bringing the allegations contained herein. Despite these or

    other efforts, Plaintiff was unable to discover, and could not have discovered, the unlawful

    conduct alleged herein at the time it occurred or at an earlier time so as to enable this

    complaint to be filed sooner.

    J. Extraterritorial Application of New Jersey Law as to Defendants

83. As alleged above, the Defendants Solco and Prinston Pharmaceuticals named herein maintain

    their corporate headquarters in New Jersey.

84. The express and implied warranties alleged herein were made from and originated from

    Defendants’ respective headquarters in New Jersey.

85. The misrepresentations and/or material omissions regarding the therapeutic equivalence of

    the Defendants’ Valsartan products to brand Diovan, and regarding the Defendants’ cGMP

    violations and/or distribution of adulterated Valsartan in the United States were made from

    the Defendants’ New Jersey.

86. Plaintiff intends to seek additional discovery to show that Defendants’ warranties and breach

    thereof, and violations of consumer protection statutes occurred and emanated primarily from

    New Jersey in the case of the Defendants.

                               SUBSTANTIVE ALLEGATIONS

87. On or about May 4, 2017, O’Neill was prescribed and purchased Valsartan.



                                                  20

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 21 of 32 PageID: 21



88. Since on or about May 4, 2017, O’Neill consumed the Valsartan medication as directed.

89. On or about July 7, 2018, O’Neill last purchased Valsartan medication.

90. On or about July 23, 2018, O’Neill received a letter dated July 20, 2018, informing him of

    the Valsartan medication’s recall.

91. O’Neill immediately contacted his pharmacy and doctor to obtain a non-contaminated

    prescription.

92. On or about July 26, 2018, O’Neill was prescribed and purchased a new non-contaminated

    prescription.

93. O’Neill relied on the express and implied warranties of Defendants that the Valsartan

    products he purchased and consumed were safe for human consumption.

94. Among other manufacturers, O’Neill received NDMA-containing medications from

    Defendants Solco and Prinston.

95. O’Neill’s Valsartan medication was contaminated with NDMA.

96. As a direct and proximate result of being prescribed and consuming NDMA-containing

    medication, as well as relying on express and implied warranties, O’Neill sustained actual

    damages, in an amount including but not limited to the full purchase price of the NDMA-

    containing medication.

                              CLASS ACTION ALLEGATIONS

97. O’Neill brings this action on his own behalf and additionally, pursuant to Fed. R. Civ. P.

    23(a) and 23(b)(3), on behalf of a nationwide class of all persons in the United States who

    have purchased NDMA-containing medication (the “Class”). O’Neill expressly disclaims any

    intent to seek any recovery in this action for personal injuries that O’Neill or any Class

    member may have suffered. Excluded from the New Jersey Subclass are Defendants; any



                                               21

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 22 of 32 PageID: 22



    parent, subsidiary, or affiliate of Defendants; any entity in which any of the Defendants has

    or had a controlling interest, or which any of the Defendants otherwise controls or controlled;

    and any officer, director, employee, legal representative, predecessor, successor, or assign of

    any of Defendants.

98. Subject to additional information obtained through further investigation and discovery, the

    foregoing definition of the Class may be expanded or narrowed by amendment or amended

    complaint.

99. F.R.C.P. 23(a)(1) Numerosity. The members of the Class are geographically dispersed

    throughout the United States and are so numerous that individual joinder is impracticable.

    Upon information and belief, O’Neill reasonably estimates that there are hundreds of

    thousands of members in the Class. Although the precise number of Class members is

    unknown to O’Neill, the true number of Class members is known by Defendants. More

    specifically, Defendants maintain databases that contain the following information: (i) the

    name of each Class member who was prescribed the contaminated medication; (ii) the

    address of each Class member; and (iii) each Class member’s payment information related to

    the contaminated medication. Thus, Class members may be identified and notified of the

    pendency of this action by U.S. Mail, electronic mail, and/or published notice, as is

    customarily done in consumer class actions.

100.     F.R.C.P. 23(a)(2) Existence and predominance of common questions of law and fact.

    Common questions of law and fact exist as to all members of the Class and predominate over

    any questions affecting only individual Class members. These common legal and factual

    questions include, but are not limited to, the following:




                                                 22

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 23 of 32 PageID: 23



         a. whether the Valsartan medications manufactured, distributed, and sold by Defendants

              were in fact contaminated with NDMA, thereby making the medication unfit for

              human consumption and therefore unfit for their intended purpose, and constituting a

              clear manufacturing defect for purposes of strict liability and negligence;

         b. whether Defendants knew or should have known that the Valsartan medications were

              in fact contaminated with NDMA prior to the recall, thereby constituting fraud and/or

              fraudulent concealment, and negligence or gross negligence;

         c. whether Defendants have unlawfully converted money from O’Neill and the Class;

         d. whether Defendants are liable to O’Neill and the Class for fraudulent concealment;

         e. whether Defendants are liable to O’Neill and the Class for violation of the Consumer

              Fraud Act, N.J.S.A. § 56:8-1 et seq.;

         f. whether Defendants are liable to O’Neill and the Class for breaches of express and

              implied warranty;

         g. whether O’Neill and the Class have sustained monetary loss and the proper measure

              of that loss;

         h. whether O’Neill and the Class are entitled to declaratory and injunctive relief;

         i. whether O’Neill and the Class are entitled to restitution and disgorgement from

              Defendants; and

         j. whether the marketing, advertising, packaging, labeling, and other promotional

              materials for the Products are deceptive.

101.     F.R.C.P. 23(a)(3) Typicality. O’Neill’s claims are typical of the claims of the other

    members of the Class in that Defendants mass marketed and sold contaminated medications

    to consumers throughout the United States. This contamination was present in all of the



                                                   23

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 24 of 32 PageID: 24



    recalled medications manufactured, distributed, and sold by Defendants. O’Neill’s claims are

    typical in that he was uniformly harmed in purchasing and consuming the contaminated

    medications. O’Neill’s claims are further typical in that Defendants deceived O’Neill in the

    very same manner as they deceived each member of the Class. Further, there are no defenses

    available to Defendants that are unique to O’Neill.

102.     F.R.C.P. 23(a)(4) Adequacy of Representation. O’Neill will fairly and adequately

    protect the interests of the Class. O’Neill has retained counsel that is highly experienced in

    complex consumer class action litigation, and O’Neill intends to vigorously prosecute this

    action on behalf of the Class. Furthermore, O’Neill has no interests that are antagonistic to

    those of the Class.

103.     F.R.C.P. 23(b)(3) Superiority. A class action is superior to all other available means for

    the fair and efficient adjudication of this controversy. The damages or other financial

    detriment suffered by individual Class members is relatively small compared to the burden

    and expense of individual litigation of their claims against Defendants. It would, thus, be

    virtually impossible for the Class, on an individual basis, to obtain effective redress for the

    wrongs committed against them. Furthermore, even if Class members could afford such

    individualized litigation, the court system could not. Individualized litigation would create

    the danger of inconsistent or contradictory judgments arising from the same set of facts.

    Individualized litigation would also increase the delay and expense to all parties and the court

    system from the issues raised by this action. By contrast, the class action device provides the

    benefits of adjudication of these issues in a single proceeding, economies of scale, and

    comprehensive supervision by a single court, and presents no unusual management

    difficulties under the circumstances.



                                                 24

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 25 of 32 PageID: 25



104.     In the alternative, the Class may also be certified because:

         a. the prosecution of separate actions by individual Class members would create a risk

              of inconsistent or varying adjudication with respect to individual Class members that

              would establish incompatible standards of conduct for the Defendants;

         b. the prosecution of separate actions by individual Class members would create a risk

              of adjudications with respect to them that would, as a practical matter, be dispositive

              of the interests of other Class members not parties to the adjudications, or

              substantially impair or impede their ability to protect their interests; and/or

         c. Defendants have acted or refused to act on grounds generally applicable to the Class

              as a whole, thereby making appropriate final declaratory and/or injunctive relief with

              respect to the members of the Class as a whole.

                                        CAUSES OF ACTION

           COUNT I: BREACH OF EXPRESS WARRANTY (N.J.S.A. § 12A:2-313)
                       (Individually and on Behalf of the Class)

105.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

    paragraphs of this complaint.

106.     Pursuant to N.J.S.A. § 12A:2-313, Plaintiff brings this claim individually and on behalf

    of the members of the proposed Class against Defendants.

107.     Each Defendant expressly warranted that its Valsartan product was fit for its ordinary

    use, i.e., as an FDA-approved generic pharmaceutical that is therapeutically to and

    interchangeable with brand Diovan. In other words, Defendants expressly warranted that

    their products were the same as Diovan.

108.     Each Defendant sold Valsartan product that they expressly warranted were compliant

    with cGMP and/or not adulterated.

                                                    25

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 26 of 32 PageID: 26



109.     Each Defendant’s Valsartan product did not conform to each Defendant’s express

    representations and warranties because the product was not manufactured in compliance with

    cGMP and/or was adulterated.

110.     At the time that each Defendant marketed and sold its Valsartan product, they recognized

    the purposes for which the products would be used, and expressly warranted the products

    were the same as brand Diovan, and cGMP compliant and/or not adulterated. These

    affirmative representations became part of the basis of the bargain in every purchase by

    Plaintiff and other Class Members.

111.     Each Defendant breached its express warranties with respect to its Valsartan product as it

    was not of merchantable quality, was not fit for its ordinary purpose, and did not comply with

    cGMP and/or was adulterated.

112.     As a direct and proximate result of each Defendant’s breach of implied warranty, Plaintiff

    and other Class Members have been injured and suffered damages, in that Defendants’

    Valsartan product they purchased was so inherently flawed, unfit, or unmerchantable as to

    have essentially zero, significantly diminished, or no intrinsic market value.

COUNT II: BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY AND
                      FITNESS (N.J.S.A. § 12A:2-314)
                  (Individually and on Behalf of the Class)

113.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

    paragraphs of this complaint.

114.     Pursuant to N.J.S.A. § 12A:2-314, Plaintiff brings this claim individually and on behalf

    of the members of the Class against Defendants.

115.     Each Defendant was a merchant within the meaning of the above statute.




                                                 26

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 27 of 32 PageID: 27



116.     Each Defendant’s Valsartan product constituted “goods” or the equivalent within the

    meaning of the above statutes.

117.     Each Defendant was obligated to provide Plaintiff and other Class Members reasonably

    fit Valsartan product for the purpose for which the product was sold, and to conform to the

    standards of the trade in which Defendants are involved such that the product was of fit and

    merchantable quality.

118.     Each Defendant knew or should have known that its Valsartan product was being

    manufactured and sold for the intended purpose of human consumption as a therapeutic

    equivalent to brand Diovan, and impliedly warranted that same was of merchantable quality

    and fit for that purpose.

119.     Each Defendant breached its implied warranty because each Defendant’s Valsartan

    product was not of merchantable quality, nor fit for the product’s ordinary purpose, and did

    not conform to the standards generally applicable to such goods.

120.     As a direct and proximate result of each Defendant’s breach of implied warranty, Plaintiff

    and other Class Members have been injured and suffered damages, in that Defendants’

    Valsartan product they purchased was so inherently flawed, unfit, or unmerchantable as to

    have essentially zero, significantly diminished, or no intrinsic market value.

         COUNT III: VIOLATION OF NEW JERSEY’S CONSUMER FRAUD ACT
                                  (N.J.S.A. § 56:8-2)
                       (Individually and on Behalf of the Class)

121.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

    paragraphs of this complaint.

122.     Pursuant to N.J.S.A. § 56:8-1 et seq., Plaintiff brings this claim individually and on

    behalf of the members of the Class against Defendants.



                                                 27

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 28 of 32 PageID: 28



123.     The Consumer Fraud Act, N.J.S.A. § 56:8-1 et seq., prohibits, inter alia:

         The act, use or employment by any person of any unconscionable commercial
         practice, deception, fraud, false pretense, false promise, misrepresentation, or the
         knowing, concealment, suppression, or omission of any material fact with intent
         that others rely upon such concealment, suppression or omission, in connection
         with the sale or advertisement of any merchandise . . .

         N.J.S.A. § 56:8-2.

124.     At all relevant times, Defendants were each a “person” within the meaning of N.J.S.A. §

    56:8-1(d).

125.     At all relevant times, Valsartan medications constituted “merchandise” within the

    meaning of N.J.S.A. § 56:8-1(c).

126.     At all relevant times, Defendants’ manufacturing, labeling, marketing, advertising, sales,

    and distribution of Valsartan medications met the definition of “advertisement” in N.J.S.A. §

    56:8-1(a).

127.     At all relevant times, Defendants' manufacturing, labeling, marketing, advertising, sales,

    and distribution of Valsartan medications met the definition of “sale” in N.J.S.A. § 56:8-1(e).

128.     As described in detail above, Defendants falsely, deceptively, misleadingly, unfairly, and

    unconscionably represented to Plaintiff and the Class that the Valsartan medications were

    safe for consumption.

129.     Defendants' above-described false, deceptive, misleading, unsubstantiated, and

    unconscionable claims that Valsartan medications are safe for consumption constitute

    affirmative misrepresentations and omissions in connection with the manufacture, marketing,

    advertising, promotion, distribution, and sale of Valsartan medications, in violation of the

    Consumer Fraud Act.




                                                 28

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 29 of 32 PageID: 29



130.     Defendants' false, deceptive, and misleading claims were material to Plaintiff's decision

    to purchase Valsartan medication, and they would have been material to any potential

    consumer's decision to purchase Valsartan medication. Similarly, the information about

    Valsartan medication that Defendants concealed from the public, including that no studies

    have been conducted on Valsartan medication, would have been material to Plaintiff or any

    other reasonable consumer's decision to purchase Valsartan medication.

131.     Moreover, Defendants made such false, deceptive, and misleading statements, and

    concealed important information, about Valsartan medication with the intent that others rely

    on such statements and not become aware of the concealed information.

132.     Therefore, Defendants have engaged in practices that are unconscionable, deceptive, and

    fraudulent and based on false pretenses, false promises, misrepresentations, and the knowing

    concealment, suppression, or omission of material fact with the intent that others rely on such

    concealment, suppression, or omission in their manufacturing, advertising, marketing,

    selling, and distribution of Valsartan medication. Defendants' labeling and advertising of

    Valsartan medication thus violates the Consumer Fraud Act.

133.     Plaintiff and the other members of the Class purchased Valsartan medication for personal

    use and suffered damages in the form of ascertainable loss of money, including but not

    limited to the purchase price of Valsartan medication they paid, as a direct and proximate

    result of Defendants' labeling and advertising of Valsartan medication, which violates the

    Consumer Fraud Act. Plaintiff and the Class would not have purchased NDMA-containing

    medication if Defendants had not falsely, deceptive, misleadingly, and unconscionably

    claimed that Valsartan medications were safe for consumption.




                                                29

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 30 of 32 PageID: 30



134.     By reason of the foregoing, Defendants are jointly and severally liable to Plaintiff and the

    other members of the Class for trebled compensatory damages, including but not limited to

    payment of a sum equal to treble the amount of a refund of all moneys acquired by reason of

    Defendants' marketing, advertising, promotion, distribution, or sale of Valsartan medication,

    plus reasonable attorneys' fees, filing fees, and reasonable costs of suit. N.J.S.A. §§ 56:8-

    2.11, 56:8-2.12, 56:8-19.

135.     Defendants' conduct was intentional, wanton, willful, malicious, and in blatant disregard

    of, or grossly negligent and reckless with respect to, the life, health, safety, and well-being of

    Plaintiff and the other members of the Class, Defendants are therefore additionally liable for

    punitive damages, in an amount to be determined at trial.

136.     Additionally, pursuant to N.J.S.A. § 56:8-19, Plaintiff and the Class make claims for

    damages, punitive damages, attorneys' fees, and costs.

 COUNT IV: IN THE ALTERNATIVE, VIOLATION OF EACH STATE’S CONSUMER
                            PROTECTION LAWS
                    (Individually and on Behalf of the Class)

137.     Plaintiff hereby in by reference the allegations contained in all preceding paragraphs of

    this complaint.

138.     Because of the acts and omissions alleged above, Defendants have engaged in unfair

    competition or unfair or deceptive acts or practices in violation of each state’s consumer

    protection laws.

139.     Each Defendant’s conduct constitutes trade or commerce or other actionable activity

    within the meaning of the above statutes.

140.     Each Plaintiff and other Class Member are consumers or persons aggrieved by

    Defendants’ misconduct within the meaning of the above statutes.



                                                  30

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 31 of 32 PageID: 31



141.     To the extent applicable, each Defendant knew, intended, or should have known that their

    fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

    reliance can be presumed under the circumstances.

142.     As a direct and proximate result of Defendants’ unfair methods of competition and unfair

    or deceptive acts or practices, Plaintiff and other Class Members have suffered damages in an

    amount – an ascertainable loss – to be proved at trial.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and the Class, requests that the Court order

the following relief and enter judgment against Defendants, jointly and severally, as follows:

         A. An Order certifying the proposed Fed. R. Civ. P. 23(b)(3) Class and appointing

              Plaintiff and his counsel to represent the Class;

         B. A judgment awarding Plaintiff and the Class damages in the amount of three times

              the loss of money that Plaintiff and the other members of the Class suffered,

              including but not limited to payment of a sum equal to treble the amount of a refund

              of all money acquired by reason of Defendants' marketing, advertising, promotion,

              distribution, or sale of Valsartan medication, the amount of such trebled loss to be

              determined at trial, plus reasonable attorneys' fees, filing fees;

         C. A judgment awarding Plaintiff and the Class damages for Defendants' breach of

              express and implied warranties;

         D. A judgment awarding Plaintiff and the Class restitution;

         E. A judgment awarding Plaintiff and the Class punitive damages;

         F. Prejudgment and postjudgment interest;

         G. Attorneys' fees and expenses and the costs of this action; and



                                                    31

4839-7112-8440, v. 1
Case 3:18-cv-14840-FLW-DEA Document 1 Filed 10/11/18 Page 32 of 32 PageID: 32



         H. All other and further relief as the court deems necessary, just, and proper.

Dated: October 11, 2018

                                                               s/ Stefanie Colella-Walsh
                                                       Stefanie Colella-Walsh, Esq.
                                                       NJ Bar No. 012602007
                                                       Stark and Stark
                                                       993 Lenox Drive
                                                       Lawrenceville, New Jersey 08648
                                                       Tel.: (609) 219-7416
                                                       Fax: (609) 895-7395
                                                       scolellawalsh@stark-stark.com

                                                       George A. Barton, Esq.
                                                       MO Bar No. 26249 (pro hoc vice)
                                                       Law Offices of George A. Barton, P.C.
                                                       7227 Metcalf Avenue, Suite 301
                                                       Overland Park, Kansas 66204
                                                       Tel.: (913) 563-6255
                                                       Fax: (816) 300-6259
                                                       gab@georgebartonlaw.com

                                                       Counsel for Plaintiff and the Class




                                                 32

4839-7112-8440, v. 1
